Exhibit 10.9
AMENDED AND RESTATED METAL SUPPLY AGREEMENT
between

NOVELIS INC.
(as Purchaser)
and
RIO TINTO ALCAN INC.
(as Supplier)
for the Supply of Sheet Ingot in Europe
Dated as of January 1, 2008



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

         
1. DEFINITIONS AND INTERPRETATION
    1    
2. METAL
    8    
3. FORCE MAJEURE
    13    
4. ASSIGNMENT
    15    
5. TERM AND TERMINATION
    16    
6. EVENTS OF DEFAULT
    16    
7. DISPUTE RESOLUTION
    18    
8. MISCELLANEOUS
    20  

SCHEDULES

1   Logistics Cost   2   Metal Specifications   3.   Product Premium   4.  
Shipment and Delivery Performance



--------------------------------------------------------------------------------



 



 



AMENDED AND RESTATED METAL SUPPLY AGREEMENT
THIS AGREEMENT entered into in the City of Montréal, Province of Quebec, as of
January 1, 2008.

     
BETWEEN:
  NOVELIS INC., a corporation organized under the Canada Business Corporations
Act (“Novelis” or the “Purchaser”);
 
   
AND:
  RIO TINTO ALCAN INC. (formally known as Alcan Inc.), a corporation organized
under the Canada Business Corporations Act (“Alcan” or the “Supplier”).
RECITALS:
   

WHEREAS the Parties entered into a Metal Supply Agreement dated January 5, 2005
(the “Original Agreement”) relating to the supply of Metal at the Delivery
Sites; and
WHEREAS the Parties wish to modify certain of the terms and conditions of the
Original Agreement and amend and restate the Original Agreement by this
Agreement.
NOW THEREFORE, in consideration of the mutual agreements, covenants and other
provisions set forth in this Agreement, the Parties hereby agree as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       For the purposes
of this Agreement, the following terms and expressions and variations thereof
shall, unless another meaning is clearly required in the context, have the
meanings specified or referred to in this Section 1.1:       “Affected Party”
has the meaning set forth in Section 3.1.       “Affiliate” of any Person means
any other Person that, directly or indirectly, controls, is controlled by, or is
under common control with such first Person as of the date on which or at any
time during the period for when such determination is being made. For purposes
of this definition, “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities or other
interests, by contract or otherwise and the terms “controlling” and “controlled”
have meanings correlative to the foregoing.       “Agreement” means this Amended
and Restated Metal Supply Agreement, including all of the Schedules hereto.    
  “Alcan” means Rio Tinto Alcan Inc. and its successors and permitted assigns.



--------------------------------------------------------------------------------



 



2

    “Alcan Group” means Alcan and its Affiliates from time to time.      
“Annual Base Quantity” means in respect of each Contract Year, *** Tonnes of
Metal; provided that commencing in respect of the *** Contract Year, either
Party, by notice to the other Party no later than 18 months prior to the
commencement of a Contract Year, may reduce the Annual Base Quantity for such
Contract Year and all subsequent Contract Years by *** Tonnes. Only one such
reduction will be permitted to be exercised in respect of any Contract Year
(i.e. the Annual Base Quantity may not be so reduced by more than *** Tonnes in
any Contract Year, but the Annual Base Quantity may be reduced again in a
subsequent Contract Year). For example, in ***, a Party reduces the Annual Base
Quantity for *** and all subsequent Contract Years by *** Tonnes to *** Tonnes ;
in ***, a Party reduces the Annual Base Quantity for *** and all subsequent
Contract Years by an additional *** Tonnes to *** Tonnes;no further reductions
are made for the *** and *** Contract years ; in ***, a Party reduces the Annual
Base Quantity for *** and all subsequent Contract Years by an additional ***
Tonnes to *** Tonnes; in *** , a Party reduces the Annual Base Quantity for ***
by an additional *** Tonnes to ***, in which case the Agreement shall terminate
on ***.       “Applicable Law” means any applicable law, rule or regulation of
any Governmental Authority or any outstanding order, judgment, injunction,
ruling or decree by any Governmental Authority.       “Bill of Lading Date”
means the date of the bill of lading representing Metal cargo to be delivered
under this Agreement.       “Business Concern” means any corporation, company,
limited liability company, partnership, joint venture, trust, unincorporated
association or any other form of association.       “Business Day” means any day
excluding (i) Saturday, Sunday and any other day which, in the City of London,
Frankfurt or Zurich is a legal holiday, or (ii) a day on which banks are
authorized by Applicable Law to close in the City of London, Frankfurt or
Zurich.

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



3

    “CIP” means, to the extent not inconsistent with the provisions of this
Agreement, CIP as defined in Incoterms 2000, published by the ICC, Paris,
France, as amended from time to time.       “Commercially Reasonable Efforts”
means the efforts that a reasonable and prudent Person desirous of achieving a
business result would use in similar circumstances to ensure that such result is
achieved as expeditiously as possible in the context of commercial relations of
the type contemplated in this Agreement; provided, however, that an obligation
to use Commercially Reasonable Efforts under this Agreement does not require the
Person subject to that obligation to assume any material obligations or pay any
material amounts to a Third Party or take actions that would reduce the benefits
intended to be obtained by such Person under this Agreement.       “Consent”
means any approval, consent, ratification, waiver or other authorization.      
“Contract Price” means, for each Tonne of Metal sold and purchased hereunder in
any month:

  (a)   in respect of Metal supplied to a Delivery Site outside of the United
Kingdom from a Supplier Facility located inside Continental Europe, the
aggregate of the following:

  (i)   the LME Cash Aluminum Price for the month of shipment;     (ii)   plus
the Logistics Cost, or in the case of delivery from a Supplier Facility located
outside of Continental Europe, plus the cost of freight and insurance from
Rotterdam to the Delivery Site as is the current practice, (unless Purchaser
arranges and pays for freight, in which event such charge shall not be applied);
    (iii)   plus the Product Premium;     (iv)   plus the EC Duty Paid Premium
(LME duty paid premium indicator / HG Cash (average of bid and ask), as
published in Metal Bulletin, for the month of shipment.

  (b)   in respect of Metal supplied to a Delivery Site in the United Kingdom,
the aggregate of:

  (i)   the LME Cash Aluminum Price for the month of shipment.     (ii)   plus
the Logistics Cost (unless Purchaser arranges and pays for the freight, in which
event such charge shall not be applied);



--------------------------------------------------------------------------------



 



4

  (iii)   plus the Product Premium;     (iv)   plus the EC Duty Paid Premium
(average of bid and ask) for the month of shipment; and     (v)   minus, in the
case of supply of Metal to Rogerstone, the Rogerstone Discount.

    “Contract Year” means each calendar year during the Term and any renewals
thereof (sometimes referred to as Contract Year 1, Contract Year 2, etc.).      
“Default Interest Rate” means the rate of interest charged by the Supplier from
time to time on late payments in accordance with Supplier’s normal commercial
practice as indicated on invoices issued by Supplier to Purchaser hereunder.    
  “Defaulting Party” has the meaning set forth in Section 6.       “Delivery
Site” means any of the following facilities of the Purchaser, as specified in
respect of each shipment hereunder in the Order provided by the Purchaser
hereunder:

  (a)   the following locations in the United Kingdom:

  (i)   Rogerstone; and

  (b)   the following locations in continental Europe:

  (i)   Norf;     (ii)   Sierre; and

  (c)   such other facilities of the Purchaser as may be agreed by the Parties.

    “Disputes” has the meaning set forth in Section 7.1.       “Dollars” or “$”
means the lawful currency of the United States of America.       “EC Duty Paid
Premium” means for any calendar month, the arithmetic average of the EC Duty
Paid Premium for primary high grade aluminum, as published by Metal Bulletin on
each day during the calendar month of shipment or as otherwise determined
pursuant to Section 2.6(c).       “Euros” means the lawful currency of the
member states of the European Union that adopt the single currency in accordance
with the Treaty Establishing the European Community, as amended by the Treaty on
European Union.       “Event of Default” has the meaning set forth in Section 6.



--------------------------------------------------------------------------------



 



5

    “Force Majeure” has the meaning set forth in Section 3.2.      
“Governmental Authority” means any court, arbitration panel, governmental or
regulatory authority, agency, stock exchange, commission or body.      
“Governmental Authorization” means any Consent, license, certificate, franchise,
registration or permit issued, granted, given or otherwise made available by, or
under the authority of, any Governmental Authority or pursuant to any Applicable
Law.       “Group” means Alcan Group or Novelis Group, as the context requires.
      “ICC” means the International Chamber of Commerce.       “Incoterms 2000”
means the set of international rules updated in the year 2000 for the
interpretation of the most commonly used trade terms for foreign trade, as
published by the ICC.       “Information” means any information, whether or not
patentable or copyrightable, in written, oral, electronic or other tangible or
intangible forms, stored in any medium, including studies, reports, test
procedures, research, records, books, contracts, instruments, surveys,
discoveries, ideas, concepts, know-how, techniques, manufacturing techniques,
manufacturing variables, designs, specifications, drawings, blueprints,
diagrams, models, prototypes, samples, products, product plans, flow charts,
data, computer data, disks, diskettes, tapes, computer programs or other
software, marketing plans, customer information, customer services, supplier
information, communications by or to attorneys (including attorney-client
privileged communications), memos and other materials prepared by attorneys or
under their direction (including attorney work product), and other technical,
financial, employee or business information or data.       “LME” means the
London Metal Exchange.       “LME Cash Aluminum Price” for any calendar month
means the arithmetic average of the LME cash seller’s and buyer’s prices for
primary high grade aluminum, as published by the LME internet site at
www.lme.co.uk, at page “LME official closing and reference prices” on each day
during the calendar month of shipment or as otherwise determined pursuant to
Section 2.6(b).       “Logistics Cost” means those logistics-related costs
charged to Purchaser in accordance with current practice, as further set forth
in Schedule 1.       “Metal” means aluminum sheet ingot having the
specifications set forth in Schedule 2.       “Novelis” means Novelis Inc. and
its successor and permitted assigns.       “Novelis Group” means Novelis Inc.
and its Affiliates from time to time.



--------------------------------------------------------------------------------



 



6

    “Order” has the meaning set forth in Section 2.4.       “Ordinary Course of
Business” means any action taken by a Person that is in the ordinary course of
the normal, day-to-day operations of such Person and is consistent with the past
practices of such Person.       “Original Agreement” has the meaning set out in
the Preamble to this Agreement.       “Party” means each of the Purchaser and
the Supplier as a party to this Agreement and “Parties” means both of them.    
  “Person” means any individual, Business Concern or Governmental Authority.    
  “Product Premium” means those product related premiums charged to the
Purchaser in accordance with current practice and as set forth in Schedule 3.  
    “Purchaser” has the meaning set forth in the Preamble to this Agreement.    
  “Representatives” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants or
attorneys.       “Rogerstone Discount” means in respect of each Tonne of Metal
supplied to Purchaser’s Rogerstone facility from Supplier Facilities at Lochaber
or Lynemouth, $*** per Tonne for supply up to *** Tonnes in *** and $*** per
Tonne for supply up to *** Tonnes in ***.       “Sales Tax” means any sales,
use, consumption, goods and services, value added or similar tax, duty or charge
imposed by a Governmental Authority pursuant to Applicable Law.      
“Separation Agreement” means the Separation Agreement dated December 31, 2004
between the Parties, as amended, restated or modified from time to time.      
“Specifications” means specifications for Metal as set out in Schedule 2.

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



7

    “Subsidiary” of any Person means any corporation, partnership, limited
liability entity, joint venture or other organization, whether incorporated or
unincorporated, of which a majority of the total voting power of capital stock
or other interests entitled (without the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof, is at the time owned
or controlled, directly or indirectly, by such Person.       “Supplier” has the
meaning set forth in the Preamble to this Agreement.       “Supplier Facilities”
means any of the facilities of the Supplier located at Dunkerque, Isal,
Lochaber, Lynemouth, St. Jean, or Lannemezan, or such other facilities as may be
agreed by the Purchaser in accordance with Section 2.1(b).       “Term” has the
meaning set forth in Section 5.1.       “Terminating Party” has the meaning set
forth in Section 6.       “Third Party” means a Person that is not a Party to
this Agreement, other than a member or an Affiliate of Alcan Group or a member
or an Affiliate of Novelis Group.       “Tonne” means 1,000 kilograms.

1.2   Currency     All currency references to LME metal-related components
herein are to U.S. dollars unless otherwise specified. All other references to
currency herein are to Euros unless otherwise specified. All currency
conversions required for purposes of calculating the applicable Contract Price
and various components thereof as well as any other amounts payable hereunder
shall be made utilizing the monthly average of the daily spot Euro/Dollar
exchange rate of the European Central Bank adjusted by the swap points on
two-month forward purchase contracts for the relevant currency.   1.3   Vienna
Convention       The Parties agree that the terms of the United Nations
Convention (Vienna Convention) on Contracts for the International Sale of Goods
(1980) shall not apply to this Agreement or the obligations of the Parties
hereunder.



--------------------------------------------------------------------------------



 



8

2.   METAL   2.1   Supply and Sale by the Supplier

  (a)   Subject to the terms and conditions of this Agreement, beginning on
January 1, 2008 and continuing throughout the Term of this Agreement, the
Supplier shall supply and sell to the Purchaser in each Contract Year, “CIP the
applicable Delivery Site, a quantity of Metal equal to the Annual Base Quantity,
subject to adjustment resulting from the monthly purchases of Metal pursuant to
and in accordance with Section 2.4 (i).     (b)   The Supplier shall supply
Metal from a Supplier Facility of the Supplier’s choosing provided that the
relevant Supplier Facility is qualified by the Supplier to supply the specific
Metal alloys with mould specifications and other material specifications
requested by the Purchaser. Supplier shall provide details of supply by Supplier
Facility in the same form as provided in accordance with current practice as at
the date hereof. Supplier may also supply Metal from such other sources and
locations as may be agreed by the Parties. If the Supplier wishes at any time to
deliver Metal hereunder to the Purchaser from a source other than the facilities
named in the definition of “Supplier Facilities” herein, it may do so provided
such Metal complies with the Specifications and the Purchaser has confirmed in
writing that the source of such Metal is acceptable to it. The Purchaser shall
act reasonably in providing such confirmation.     (c)   The quantity of Metal
which the Purchaser agrees to purchase and the Supplier agrees to supply
hereunder shall be subject to reduction on a pro rata basis in the event the
Supplier provides notice to the Purchaser that one of the Supplier Facilities
owned by the Supplier has been temporarily or permanently shut down by the
Supplier, provided such shut down has occurred as a result of a good faith
decision by the Supplier that the continued operation of such Supplier Facility
would be uneconomic or otherwise unviable or non-value maximizing for the
Supplier. This reduction shall be for such quantity as may be agreed by the
Parties and, failing agreement, shall be for such quantity as is equal to the
Annual Base Quantity for the applicable Contract Year multiplied by the annual
reduction capacity of the Supplier Facilities that have been shut down, and
divided by the total annual production capacity of all Supplier Facilities
before giving effect to the shut down.         Annual Base Quantity for the
relevant Contract Years and other related volume levels will be adjusted
accordingly. Any reduction pursuant to this section 2.1(c) in the Supplier’s
obligation to supply Metal shall only take effect 18 months after Supplier has
provided notice thereof to Purchaser.         Likewise, should the Purchaser
decide to shut down any of its facilities being supplied under this Agreement,
Purchaser will be entitled to reduce Annual



--------------------------------------------------------------------------------



 



9

      Base Quantities in a similar manner and with the same 18-month notice to
Supplier.

2.2   Purchase by the Purchaser       Subject to the terms and conditions of
this Agreement, beginning on January 1 , 2008 and continuing throughout the Term
of this Agreement, the Purchaser shall purchase and take delivery from the
Supplier in each Contract Year ,“CIP the applicable Delivery Site” , a quantity
of Metal equal to the Annual Base Quantity , subject to adjustment resulting
from the monthly purchases of Metal pursuant to and in accordance with
Section 2.4(i).   2.3   Notification of Estimated Quantities of Metal Required
by the Purchaser

   a)   The Purchaser and the Supplier shall use Commercially Reasonable Efforts
to arrange for shipping and delivery to be evenly spread on a monthly basis
throughout each Contract Year.      b)   The quantity of Metal to be sold and
purchased hereunder (i) in each calendar month of the Term shall not exceed ***%
or be less than ***% of one twelfth (1/12) of the Annual Base Quantity for the
relevant Contract Year and (ii) in each Contract Year shall not exceed the
Annual Base Quantity for such Contract Year or be less than ***% of the Annual
Base Quantity for such Contract Year. Any variations to the sale and purchase of
the Annual Base Quantity in any Contract Year shall only occur as a result of
the monthly purchases of Metal pursuant to and in accordance with section
2.4(i).

2.4   Scheduling of Quantities

         Subject to Section 2.3(b), throughout the Term of this Agreement, by
the fifteenth (15th) day of each calendar month (and if such day is not a
Business Day, on the Business Day immediately preceding such 15th day), the
Purchaser shall notify the Supplier of:

  (i)   the quantity of Metal it will purchase during the following calendar
month (an “Order”); the Purchaser shall use Commercially Reasonable Efforts to
ensure that the quantities identified in the Orders in each Contract Year are as
nearly equal as possible, and in any event would not fluctuate in respect of
delivery in any particular month by more or less than ***% of the Annual Base
Quantity divided by 12; and

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



10

  (ii)   the Purchaser’s best estimate (which is non-binding) of its Metal
requirements during the two (2) calendar months following the calendar month
referred to in Section 2.4 (i).

2.5   Supplier’s Shipping Obligations

  (a)   The Supplier shall supply to the Purchaser, and the Purchaser shall
purchase from the Supplier, in accordance with the terms hereof, in each month,
such quantity of Metal as is identified by the Purchaser in respect of such
calendar month in the Order for such month delivered by the Purchaser in
accordance with Section 2.4 ; provided that during each calendar month the
Purchaser, by notice to the Supplier, may vary the quantity of Metal to be
purchased in such month to a quantity of Metal between ***% and ***% of the
quantity of Metal identified in the Order for such calendar month, subject to
meeting the requirements of Section 2.4(i) relative to minimum and maximum
monthly quantities and of Section 2.3(b) relative to the Annual Base Quantity.  
  (b)   Notwithstanding the provisions of Incoterms 2000 and Section 2.9, the
Supplier acknowledges its responsibility to make all necessary arrangements for
the shipment and insurance for the transportation of Metal to the Delivery Site
on behalf of the Purchaser unless purchaser decides to arrange and pay for the
freight. The Supplier shall act as the disclosed agent of the Purchaser in
entering into contracts for hiring carriers and obtaining insurance for the
shipment of Metal under this Agreement. In doing this, the Supplier shall use
Commercially Reasonable Efforts to obtain competitive freight and insurance
rates and shall consult with the Purchaser before entering into any long term
contracts for hiring carriers or obtaining insurance on behalf of the Purchaser.
The Supplier shall use Commercially Reasonable Efforts to ensure that such
transportation is suitable for delivering the Metal to the Delivery Site and
complies with insurance requirements.     (c)   Matters regarding shipment and
delivery performance hereunder shall be governed by the provisions of
Schedule 4.

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



11

2.6   Price

  (a)   The price payable by the Purchaser to the Supplier for each Tonne of
Metal sold and purchased pursuant to Sections 2.1 and 2.2 shall be the Contract
Price applicable to the Delivery Site to which such Metal is delivered. The
calendar month used for calculating the Contract Price for any shipment of Metal
shall be the calendar month of shipment set forth in the relevant Order.     (b)
  In the event that (i) LME ceases or suspends trading in aluminum, (ii) Metal
Bulletin ceases to be published or ceases publication of the relevant reference
price for determining the EC Duty Paid Premium or (iii) the LME internet site
ceases to publish the mean cash price for determining the LME Cash Aluminum
Price, the Parties shall meet with a view to agreeing on an alternative
publication or, as applicable, reference price. If the Parties fail to reach an
agreement within sixty (60) days of any Party having notified the other to enter
into discussions to agree to an alternative publication or reference price, then
the Chairman of the LME in London, England or his nominee shall be requested to
select a suitable reference in lieu thereof and an appropriate amendment to the
terms of this Section 2.6. The decision of the Chairman or his nominee shall be
final and binding on the Parties.     (c)   In the event the EC Duty Paid
Premium indicator is discontinued due to the reduction or elimination of the
import duty on unwrought aluminium, the EC Duty Paid Premium shall be replaced
by a corresponding European Market Premium indicator, if published by Metal
Bulletin. If no such replacement indicator is published, the Parties will enter
into good faith negotiations in order to amend the definition of EC Duty Paid
Premium.

2.7   Quality

  (a)   Metal supplied under this Agreement shall comply with the Specifications
set forth in Schedule 2. The Supplier shall use Commercially Reasonable Efforts
to notify the Purchaser prior to shipment of any Metal that does not meet
Specifications. The Purchaser shall not be required to accept delivery of any
Metal that does not meet Specifications. If the Purchaser does not accept
delivery of Metal not meeting Specifications, the Supplier’s obligation shall be
limited to the assumption of all costs for return of such Metal to the Supplier,
and for the delivery of replacement Metal to the Purchaser. All other express or
implied warranties, conditions and other terms relating to Metal hereunder,
including warranties relating to merchantability or fitness for a particular
purpose, are hereby excluded to the fullest extent permitted by Applicable Law.
    (b)   If the Specifications for Metal supplied by the Supplier change, the
Supplier may propose that the Specifications set forth in Schedule 2 be amended
to reflect such changes. If the revised Specifications do not result in
increased



--------------------------------------------------------------------------------



 



12

      costs for the processing of such Metal by the Purchaser, the Purchaser
shall not unreasonably withhold or delay its consent to such changed
specifications.

2.8   Payment

  (a)   The Purchaser shall pay the Supplier in full for each shipment of Metal
meeting the Specifications set out in Schedule 2 or otherwise accepted by the
Purchaser in accordance with the Supplier’s commercial invoice within forty-five
(45) days of the last day of the month of the Bill of Lading Date.     (b)   If
the Purchaser believes that a shipment of Metal does not meet the Specifications
set out in Schedule 2 and has rejected such shipment in a timely manner in
accordance with the terms hereof, it need not pay the invoice. However, if the
Purchaser subsequently accepts that the Metal complies with the Specifications
set out in Schedule 2, the Purchaser shall pay the invoice and, if payment is
overdue pursuant to Section 2.8(a) above, interest in accordance with
Section 2.8(c).     (c)   If any payment required to be made pursuant to
Section 2.8(a) above is overdue, the full amount shall bear interest at a rate
per annum equal to the Default Interest Rate calculated on the actual number of
days elapsed, accrued from and excluding the date on which such payment was due,
up to and including the actual date of receipt of payment in the nominated bank
or banking account.     (d)   All amounts paid to the Supplier or the Purchaser
hereunder shall be paid in Euros, pounds, sterling or Dollars, at the option of
the Party making the payment, by wire transfer in immediately available funds to
the account specified by the Supplier or Purchaser, as applicable, by notice
from time to time by one Party to the other hereunder.     (e)   If any Party
fails to purchase or supply, as applicable, any quantity of Metal in any month
as required under the terms of this Agreement, such Party shall be liable to the
other Party for all direct damages, losses and costs resulting from such
failure, provided that such other Party shall use its Commercially Reasonable
Efforts to mitigate such damages, losses and costs.

2.9   Delivery       Metal shall be delivered CIP the Delivery Site identified
in each Order. The delivery of Metal pursuant to this Section 2.9 shall be
governed by Incoterms 2000, as amended from time to time.

2.10   Title and Risk of Loss       Title to and risk of damage to and loss of
Metal shall pass to the Purchaser as the
Metal is delivered by the Supplier to the carrier.



--------------------------------------------------------------------------------



 



13

2.11   Purchaser as Principal       The Purchaser warrants that all Metal to be
purchased hereunder shall be purchased for Purchaser’s own consumption (and, as
applicable, that of its Subsidiaries). The Purchaser agrees that it shall not
re-sell or otherwise make available to any Person (other than a Subsidiary) any
Metal purchased from the Supplier hereunder, other than in respect of
transactions undertaken in small quantities by the Purchaser to balance
purchases or Purchaser’s metal position.   2.12   Continuous Supply Chain
Improvement       The Parties shall form a work group comprised of four
representatives of each Party to identify opportunities to improve the supply
chain, to agree on performance metrics and to determine appropriate financial
penalties and incentives relative to target performance levels. The Parties
shall use Commercially Reasonable Efforts to complete such process by June 30,
2008. This Agreement, including Schedule 4, will be modified accordingly to
reflect any agreements reached by the Parties in connection with such process.  
3.   FORCE MAJEURE   3.1   Effect of Force Majeure       No Party shall be
liable for any loss or damage that arises directly or indirectly through or as a
result of any delay in the fulfilment of or failure to fulfil its obligations in
whole or in part (other than the payment of money as may be owed by a Party)
under this Agreement where the delay or failure is due to Force Majeure. The
obligations of the Party affected by the event of Force Majeure (the “Affected
Party”) shall be suspended, to the extent that those obligations are affected by
the event of Force Majeure, from the date the Affected Party first gives notice
in respect of that event of Force Majeure until cessation of that event of Force
Majeure (or the consequences thereof).   3.2   Definition       “Force Majeure”
shall mean any act, occurrence or omission (or other event), subsequent to the
commencement of the Term hereof, which is beyond the reasonable control of the
Affected Party including, but not limited to: fires, explosions, accidents,
strikes, lockouts or labour disturbances, floods, droughts, earthquakes,
epidemics, seizures of cargo, wars (whether or not declared), civil commotion,
acts of God or the public enemy, action of any government, legislature, court or
other Governmental Authority, action by any authority, representative or
organisation exercising or claiming to exercise powers of a government or
Governmental Authority, compliance with Applicable Law, blockades, power
failures or curtailments, inadequacy or shortages or curtailments or cessation
of supplies of raw materials or other supplies, failure or breakdown of
equipment of facilities, the invocation of Force Majeure by any party to an
agreement under which



--------------------------------------------------------------------------------



 



14

    any Party’s operations are affected, and any declaration of Force Majeure by
the facility producing the Metal, or any other event beyond the reasonable
control of the Parties whether or not similar to the events or occurrences
enumerated above. In no circumstances shall problems with making payments
constitute Force Majeure.   3.3   Notice       Upon the occurrence of an event
of Force Majeure, the Affected Party shall promptly give notice to the other
Party hereto setting forth the details of the event of Force Majeure and an
estimate of the likely duration of the Affected Party’s inability to fulfil its
obligations under this Agreement. The Affected Party shall use Commercially
Reasonable Efforts to remove the said cause or causes and to resume, with the
shortest possible delay, compliance with its obligations under this Agreement
provided that the Affected Party shall not be required to settle any strike,
lockout or labour dispute on terms not acceptable to it. When the said cause or
causes have ceased to exist, the Affected Party shall promptly give notice to
the other Party that such cause or causes have ceased to exist.   3.4   Pro Rata
Allocation       If the Supplier’s supply of any Metal to be delivered to the
Purchaser is stopped or disrupted by an event of Force Majeure, the Supplier
shall have the right to allocate its available supplies of such Metal, if any,
among any or all of its existing customers, including internal customers, in a
fair and equitable manner. In addition, where the Supplier is the Affected
Party, it may (but shall not be required to) offer to supply, from another
source, Metal of similar quality in substitution for the Metal subject to the
event of Force Majeure to satisfy that amount which would have otherwise been
sold and purchased hereunder at a price which may be more or less than the price
hereunder.   3.5   Consultation       Within thirty (30) days of the cessation
of the event of Force Majeure, the Parties shall consult with a view to reaching
agreement as to the Supplier’s obligation to provide, and the Purchaser’s
obligation to take delivery of, that quantity of Metal that could not be sold
and purchased hereunder because of the event of Force Majeure, provided that any
such shortfall quantity has not been replaced by substitute Metal pursuant to
the terms above.       In the absence of any agreement by the Parties, failure
to deliver or accept delivery of Metal which is excused by or results from the
operation of the foregoing provisions of this Section 3 shall not extend the
Term of this Agreement and the quantities of Metal to be sold and purchased
under this Agreement shall be reduced by the quantities affected by such
failure.



--------------------------------------------------------------------------------



 



15

3.6   Termination

  (a)   If an event of Force Majeure where the Affected Party is the Purchaser
shall continue for more than *** consecutive calendar months, then the Supplier
shall have the right to terminate this Agreement.     (b)   If an event of Force
Majeure where the Affected Party is the Supplier shall continue for more than
*** consecutive calendar months, then the Purchaser shall have the right to
terminate this Agreement.

4.   ASSIGNMENT   4.1   Prohibition on Assignments       No Party shall assign
or transfer this Agreement, in whole or in part, or any interest or obligation
arising under this Agreement except as permitted by Section 4.2, without the
prior written consent of the other Party.   4.2   Assignment within Alcan Group
or Novelis Group

  (a)   With the consent of Novelis, such consent not to be unreasonably
withheld or delayed, Alcan may elect to have one or more of the Persons
comprising the Alcan Group assume the rights and obligations of the Supplier
under this Agreement, provided that

  (i)   Alcan shall remain fully liable for all obligations of the Supplier
hereunder, and     (ii)   the transferee will remain at all times a member of
the Alcan Group;  
any such successor to Alcan as a Supplier under this Agreement shall be deemed
to be the “Supplier” for all purposes of the Agreement.

  (b)   With the consent of Alcan, such consent not to be unreasonably withheld
or delayed, Novelis may elect to have one or more of the Persons comprising the
Novelis Group assume the rights and obligations of the Purchaser under this
Agreement, provided that

  (i)   Novelis shall remain fully liable for all obligations of the Purchaser
hereunder, and

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



16

  (ii)   the transferee will remain at all times a member of the Novelis Group;

  any such successor to Novelis as Purchaser under this Agreement shall be
deemed to be the “Purchaser” for all purposes of this Agreement.

5.   TERM AND TERMINATION   5.1   Term       The term of this Agreement (the
“Term”) shall commence on *** and shall terminate on ***, unless terminated
earlier or automatically renewed pursuant to the provisions of this Agreement.  
5.2   Renewal       Unless terminated earlier, this Agreement shall be
automatically renewed for successive periods of one year until such time as the
Annual Base Quantity for a Contract Year has been reduced to zero, in which case
this Agreement shall terminate at the expiry of the Contract Year immediately
preceding such Contract Year.   5.3   Termination       This Agreement shall
terminate:

  (a)   upon expiry of the Term, as extended pursuant to automatic renewal;    
(b)   upon the mutual agreement of the Parties prior to the expiry of the Term;
    (c)   pursuant to Section 3.6 as a result of Force Majeure; or     (d)  
upon the occurrence of an Event of Default, in accordance with Section 6.

6.   EVENTS OF DEFAULT       This Agreement may be terminated in its entirety
immediately at the option of a Party (the “Terminating Party”), in the event
that an Event of Default occurs in relation to the other Party (the “Defaulting
Party”), and such termination shall take effect immediately upon the Terminating
Party providing notice to the Defaulting Party of the termination.

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



17

  For the purposes of this Agreement, each of the following shall individually
and collectively constitute an “Event of Default” with respect to a Party:    
(a)   such Party defaults in payment of any payments which are due and payable
by it pursuant to this Agreement, and such default is not cured within thirty
(30) days following receipt by the Defaulting Party of notice of such default;  
  (b)   such Party breaches any of its material obligations pursuant to this
Agreement (other than as set out in paragraph (a) above), and fails to cure it
within sixty (60) days after receipt of notice from the non-defaulting Party
specifying the default with reasonable detail and demanding that it be cured,
provided that if such breach is not capable of being cured within sixty
(60) days after receipt of such notice and the Party in default has diligently
pursued efforts to cure the default within the sixty (60) day period, no Event
of Default under this paragraph (b) shall occur;     (c)   in relation to the
Purchaser (1) upon the occurrence of a Non Compete Breach (as defined in the
Separation Agreement) and the giving of notice of the termination of this
Agreement by Alcan to Novelis pursuant to Section 14.03(b) of the Separation
Agreement and pursuant to this paragraph of this Agreement, or (2) upon the
occurrence of a Change of Control Non Compete Breach (as defined in the
Separation Agreement) and the giving of notice of the termination of this
Agreement by Alcan to Novelis pursuant to Section 14.04(e) of the Separation
Agreement, in which event the termination of this Agreement shall be effective
immediately upon Alcan providing Novelis notice pursuant to Section 14.03(b) or
Section 14.04(e) of the Separation Agreement;     (d)   such Party (i) is
bankrupt or insolvent or takes the benefit of any statute in force for bankrupt
or insolvent debtors, or (ii) files a proposal or takes any action or proceeding
before any court of competent jurisdiction for dissolution, winding-up or
liquidation, or for the liquidation of its assets, or a receiver is appointed in
respect of its assets, which order, filing or appointment is not rescinded
within sixty (60) days; or     (e)   proceedings are commenced by or against
such Party under the laws of any jurisdiction relating to reorganization,
arrangement or compromise.



--------------------------------------------------------------------------------



 



18



7.   DISPUTE RESOLUTION   7.1   Disputes       The provisions of this Section 7
shall govern all disputes, controversies or claims (whether arising in contract,
delict, tort or otherwise) between the Parties that may arise out of, or relate
to, or arise under or in connection with, this Agreement (a “Dispute”).   7.2  
Negotiation       The Parties hereby undertake to attempt in good faith to
resolve any Dispute by way of negotiation between senior executives who have
authority to settle such Dispute. In furtherance of the foregoing, any Party may
initiate the negotiation by way of a notice (an “Escalation Notice”) demanding
an in-person meeting involving representatives of the Parties at a senior level
of management of the Parties (or if the Parties agree, of the appropriate
strategic business unit or division within such Party). A copy of any Escalation
Notice shall be given to the Chief Legal Officer of each Party (which copy shall
state that it is an Escalation Notice pursuant to this Agreement). Any agenda,
location or procedures for such negotiation may be established by the Parties
from time to time; provided, however, that the negotiation shall be completed
within thirty (30) days of the date of the Escalation Notice or within such
longer period as the Parties may agree in writing prior to the expiration of the
initial thirty-day period.   7.3   Mediation

  (a)   If the Dispute has not been resolved by negotiation as provided in
Section 7.2 within thirty (30) days of the date of the Escalation Notice or such
extended period as may be agreed by the Parties, or should the Parties fail to
meet within the said thirty-day period, the Parties shall endeavour to settle
the Dispute by mediation. The Party wishing to refer a Dispute to mediation
shall give written notice to the other (the “Mediation Notice”) describing the
Dispute, requiring that the Dispute be submitted to mediation and proposing the
name of a suitable person to be appointed mediator.     (b)   If the other Party
rejects the proposed mediator and the Parties are unable to agree on a mediator
within fifteen (15) days of the Mediation Notice, then either Party may request
the CPR Institute for Dispute Resolution to appoint a mediator from the CPR
Panel of Distinguished Neutrals.     (c)   The mediator shall be entitled to
make recommendations to the Parties which, unless the Parties agree otherwise,
shall not be binding upon them.     (d)   The mediation shall continue until the
earliest to occur of the following: (i) the Parties reach agreement as to the
resolution of the Dispute, (ii) the mediator



--------------------------------------------------------------------------------



 



19

      makes a finding that there is no possibility of resolution through
mediation, or (iii) sixty (60) days have elapsed since the appointment of the
mediator.     (e)   Each Party shall bear its own costs in connection with the
mediation; the fees and disbursements of the mediator shall be borne equally by
the Parties.     (f)   If the Parties accept any recommendation made by the
mediator or otherwise reach agreement as to the resolution of the Dispute, such
agreement shall be recorded in writing and signed by the Parties, whereupon it
shall become binding upon the Parties and have, as between them, the authority
of a final judgment or arbitral award (res judicata).     (g)   The mediation
shall be confidential and neither the Parties (including their auditors and
insurers) nor their counsel and any Person necessary to the conduct of the
mediation nor the mediator or any other neutral involved in the mediation shall
disclose the existence, content (including submissions made, positions adopted
and any evidence or documents presented or exchanged), or outcome of any
mediation hereunder without the prior written consent of the Parties, except as
may be required by Applicable Law or the applicable rules of a stock exchange.  
  (h)   In the event that a Dispute is referred to arbitration in accordance
with Section 7.4 below, the mediator or any other neutral involved in the
mediation shall not take part in the arbitration, whether as a witness or
otherwise, and any recommendation made by him in connection with the mediation
shall not be relied upon by either Party without the consent of the other Party
and of the mediator or neutral, and neither Party shall make use of or rely upon
information supplied, positions adopted, or arguments raised, by the other Party
in the mediation.     (i)   Subject to the right of the Parties to seek interim
or conservatory relief from a court of competent jurisdiction, as provided below
in Section 7.4 (e) neither Party shall be entitled to refer a Dispute to
arbitration unless the dispute has first been the subject of an Escalation
Notice and been referred to mediation in accordance with Sections 7.2 and 7.3.

7.4   Arbitration

  (a)   Any Dispute which has not been resolved by negotiation or mediation as
provided herein shall, upon the request of either Party, be referred to and
finally resolved by arbitration in accordance with the Arbitration Rules of the
London Court of International Arbitration (“LCIA”) then in force (the “LCIA
Rules”).     (b)   The arbitral tribunal shall consist of three arbitrators. The
place of arbitration shall be Montréal, Canada. The language of the arbitration
shall be English.



--------------------------------------------------------------------------------



 



20

  (c)   The costs of the arbitration shall be specified by the arbitral tribunal
and shall be borne by the unsuccessful Party, unless the arbitral tribunal, in
its discretion, determines a different apportionment, taking all relevant
circumstances into account. The costs of arbitration include, in addition to the
costs of the arbitration as determined by the LCIA Court under Article 28.1 of
the LCIA Rules, the legal and other costs incurred by the Parties, including:
(i) the reasonable travel and other expenses of witnesses; (ii) the reasonable
fees and expenses of expert witnesses; and (iii) the costs of legal
representation and assistance, to the extent that the arbitral tribunal
determines that the amount of such costs is reasonable.     (d)   The arbitral
tribunal shall endeavour to issue its award within sixty (60) days of the last
hearing of the substantive issues in dispute between the Parties; however, the
arbitral tribunal shall not lose jurisdiction if it fails to respect this delay.
The arbitral award shall be final and binding.     (e)   For the purposes of any
interim or conservatory measure that may be sought in aid of the arbitration
proceedings, the Parties hereby irrevocably submit to the non-exclusive
jurisdiction of the competent court in the judicial district of Montréal,
Canada, and waive any right to invoke, and they hereby agree not to invoke, any
claim of forum non conveniens, inconvenient forum, or transfer or change of
venue. Without prejudice to such interim or conservatory remedies as may be
obtained from a competent court, the arbitral tribunal shall have full authority
to grant interim or conservatory remedies and to award damages for the failure
of any Party to respect the arbitral tribunal’s orders to that effect.     (f)  
Neither the Parties (including their auditors and insurers) nor their counsel
and any Person necessary to the conduct of the arbitration nor the arbitrators
shall disclose the existence, content (including submissions and any evidence or
documents presented or exchanged), or outcome of any arbitration hereunder
without the prior written consent of the Parties, except as may be required by
Applicable Law or the applicable rules of a stock exchange.

7.5   Continuing Obligations       The existence of a Dispute between the
Parties with respect to this Agreement shall not relieve either Party from
performance of its obligations under this Agreement that are not the subject of
such Dispute.

8.   MISCELLANEOUS

8.1   Construction       In this Agreement, unless a clear contrary intention
appears:       the singular number includes the plural number and vice versa;



--------------------------------------------------------------------------------



 



21



  (a)   reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are not prohibited by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;     (b)   reference to any gender
includes each other gender;     (c)   reference to any agreement, document or
instrument means such agreement, document or instrument as amended, modified,
supplemented or restated, and in effect from time to time in accordance with the
terms thereof subject to compliance with the requirements set forth herein;    
(d)   reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision;     (e)   “herein”, “hereby”,
“hereunder”, “hereof”, “hereto” and words of similar import shall be deemed
references to this Agreement or to the relevant Ancillary Agreement as a whole
and not to any particular Article, Section or other provision hereof or thereof;
    (f)   “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;     (g)
  the Table of Contents and headings are for convenience of reference only and
shall not affect the construction or interpretation hereof or thereof;     (h)  
with respect to the determination of any period of time, “from” means “from and
including” and “to” means “to but excluding”; and     (i)   references to
documents, instruments or agreements shall be deemed to refer as well to all
addenda, exhibits, schedules or amendments thereto.

8.2   Notices       All notices and other communications under this Agreement
shall be in writing and shall be deemed to be duly given (a) on the date of
delivery, if delivered personally, (b) on the first Business Day following the
date of dispatch if delivered by a nationally recognized next-day courier
service, (c) on the date of actual receipt if delivered by registered or
certified mail, return receipt requested, postage prepaid or (d) if sent by
facsimile transmission, when transmitted and receipt is confirmed by telephone.
All notices hereunder shall be delivered as follows:



--------------------------------------------------------------------------------



 



22

    If to the Purchaser, to:       Novelis Inc.
3399 Peachtree Road NE, Suite 1500
Atlanta, Georgia 30326       Fax: 404-814-4272       Attention: General Counsel
      If to the Supplier, to:       Rio Tinto Alcan Inc.
1188 Sherbrooke Street West
Montreal, Quebec
H3A 3G2       Fax: 514-848-8115       Attention: Chief Legal Officer       Any
Party may, by notice to the other Party, change the address or fax number to
which such notices are to be given.   8.3   Governing Law       This Agreement
shall be governed by and construed and interpreted in accordance with the laws
of the Province of Quebec and the laws of Canada applicable therein,
irrespective of conflict of laws principles under Quebec law, as to all matters,
including matters of validity, construction, effect, enforceability, performance
and remedies.   8.4   Judgment Currency       The obligations of a Party to make
payments hereunder shall not be discharged by an amount paid in any currency
other than Dollars, whether pursuant to a court judgment or arbitral award or
otherwise, to the extent that the amount so paid upon conversion to Dollars and
transferred to an account indicated by the Party to receive such funds under
normal banking procedures does not yield the amount of Dollars due, and each
Party hereby, as a separate obligation and notwithstanding any such judgment or
award, agrees to indemnify the other Party against, and to pay to such Party on
demand, in Dollars, any difference between the sum originally due in Dollars and
the amount of Dollars received upon any such conversion and transfer.



--------------------------------------------------------------------------------



 



23

8.5   Entire Agreement       This Agreement and the schedules hereto and the
specific agreements contemplated herein contain the entire agreement between the
Parties with respect to the subject matter hereof and supersede all previous
agreements, including the Original Agreement and the letter agreement dated
July 11, 2007, negotiations, discussions, writings, understandings, commitments
and conversations with respect to such subject matter. No agreements or
understandings exist between the Parties with respect to the subject matter
hereof other than those set forth or referred to herein or therein.   8.6  
Severability       If any provision of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
Party. Upon such determination, the Parties shall negotiate in good faith in an
effort to agree upon such a suitable and equitable provision to effect the
original intent of the Parties.   8.7   Survival       The obligations of the
Parties under Sections 2.6, 2.7, 2.8, 7, 8.14 and 8.15 and liability for the
breach of any obligation contained herein shall survive the expiration or
earlier termination of this Agreement.   8.8   Execution in Counterparts      
This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Party.   8.9   Amendments       No provisions of this Agreement shall be
deemed waived, amended, supplemented or modified by any Party, unless such
waiver, amendment, supplement or modification is in writing and signed by the
authorized representative of the Party against whom it is sought to enforce such
waiver, amendment, supplement or modification.



--------------------------------------------------------------------------------



 



24

8.10   Waivers       No failure on the part of a Party to exercise and no delay
in exercising, and no course of dealing with respect to, any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided herein are cumulative and not
exclusive of any remedies provided by Applicable Law.   8.11   No Partnership  
    Nothing contained herein or in the Agreement shall make a Party a partner of
any other Party and no Party shall hold out the other as such.   8.12   Taxes,
Royalties and Duties       All royalties, taxes and duties imposed or levied on
any Metal delivered hereunder (other than any taxes on the income of the
Supplier) shall be for the account of and paid by the Purchaser.   8.13  
Limitations of Liability       Neither Party shall be liable to the other Party
for any indirect, collateral, incidental, special, consequential or punitive
damages, lost profit or failure to realize expected savings or other commercial
or economic loss of any kind, howsoever caused, and on any theory of liability
(including negligence) arising in any way out of this Agreement.   8.14  
Confidentiality

  (a)   Subject to Section 8.15, each Party shall hold, and shall cause its
respective Group members and its respective Affiliates (whether now an Affiliate
or hereafter becoming an Affiliate) and its Representatives to hold, in strict
confidence, with at least the same degree of care that applies to its own
confidential and proprietary Information, all confidential and proprietary
Information concerning the other Group (or any member thereof) that is either in
its possession (including Information in its possession prior to the date
hereof) or furnished by the other Group (or any member thereof) or by any of its
Affiliates (whether now an Affiliate or hereafter becoming an Affiliate) or
their respective Representatives at any time pursuant to this Agreement or the
transactions contemplated hereby (any such Information referred to herein as
“Confidential Information”), and shall not use, and shall cause its respective
Group members, Affiliates and Representatives not to use, any such Confidential
Information other than for such purposes as shall be expressly permitted
hereunder or thereunder. Notwithstanding the foregoing, Confidential Information
shall not include Information that is or was (i) in the



--------------------------------------------------------------------------------



 



25

      public domain other than by the breach of this Agreement or by breach of
any other agreement relating to confidentiality between or among the Parties
and/or their respective Group members, their respective Affiliates or
Representatives, (ii) lawfully acquired by such Party (or any member of the
Group to which such Party belongs or any of such Party’s Affiliates) from a
Third Party not bound by a confidentiality obligation, or (iii) independently
generated or developed by Persons who do not have access to, or descriptions of,
any such confidential or proprietary Information of the other Party (or any
member of the Group to which such Party belongs).     (b)   Each Party shall
maintain, and shall cause its respective Group members to maintain, policies and
procedures, and develop such further policies and procedures as will from time
to time become necessary or appropriate, to ensure compliance with this
Section 8.14(a).     (c)   Each Party agrees not to release or disclose, or
permit to be released or disclosed, any Confidential Information to any other
Person, except its Representatives who need to know such Confidential
Information (who shall be advised of their obligations hereunder with respect to
such Confidential Information), except in compliance with Section 8.15. Without
limiting the foregoing, when any Information furnished by the other Party after
the Effective Time pursuant to this Agreement is no longer needed for the
purposes contemplated by this Agreement, each Party will promptly, after request
of the other Party and at the election of the Party receiving such request,
return to the other Party all such Information in a printed or otherwise
tangible form (including all copies thereof and all notes, extracts or summaries
based thereon) and destroy all Information in an electronic or otherwise
intangible form and certify to the other Party that it has destroyed such
Information (and such copies thereof and such notes, extracts or summaries based
thereon). Notwithstanding the foregoing, the Parties agree that to the extent
some Information to be destroyed or returned is retained as data or records for
the purpose of business continuity planning or is otherwise not accessible in
the Ordinary Course of Business, such data or records shall be destroyed in the
Ordinary Course of Business in accordance, if applicable, with the business
continuity plan of the applicable Party.



--------------------------------------------------------------------------------



 



26



8.15   Protective Arrangements       In the event that any Party or any member
of its Group or any Affiliate of such Party or any of their respective
Representatives either determines on the advice of its counsel that it is
required to disclose any Confidential Information (the “Disclosing Party”)
pursuant to Applicable Law or receives any demand under lawful process or from
any Governmental Authority to disclose or provide Confidential Information of
the other Party (or any member of the Group to which such Party belongs), the
Disclosing Party shall, to the extent permitted by Applicable Law, promptly
notify the other Party prior to the Disclosing Party disclosing or providing
such Confidential Information and shall use commercially reasonable efforts to
cooperate with the Requesting Party so that the Requesting Party may seek any
reasonable protective arrangements or other appropriate remedy and/or waive
compliance with this Section 8.15. All expenses reasonably incurred by the
Disclosing Party in seeking a protective order or other remedy will be borne by
the Requesting Party. Subject to the foregoing, the Disclosing Party may
thereafter disclose or provide such Confidential Information to the extent (but
only to the extent) required by such Applicable Law (as so advised by legal
counsel) or by lawful process or by such Governmental Authority and shall
promptly provide the Requesting Party with a copy of the Confidential
Information so disclosed, in the same form and format as disclosed, together
with a list of all Persons to whom such Confidential Information was disclosed.

[The remainder of this page is intentionally blank.]



--------------------------------------------------------------------------------



 



27

IN WITNESS WHEREOF, the Parties hereto have caused this Amended and Restated
Metal Supply Agreement to be executed by their duly authorized representatives.

            NOVELIS INC.
      By:   /s/ Martha Brooks         Name:           Title:           RIO TINTO
ALCAN INC.
      By:   /s/ Jacynthe Cote         Name:           Title:        

